Citation Nr: 0708310	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  03-31 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD), 
mental problems, memory loss and alcoholism.

3.  Entitlement to service connection for a back disorder, 
including scoliosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 and 
February 1985.

This matter arises before the Board of Veterans? Appeals 
(Board) on appeal from a June 2002 rating decision of the 
	DAVID B. RODGERS	


DOCKET NO.  03-31 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD), 
mental problems, memory loss and alcoholism.

3.  Entitlement to service connection for a back disorder, 
including scoliosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 and 
February 1985.

This matter arises before the Board of Veterans? Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., the denied the above claims.

In May 2004, the veteran appeared before the Board in 
Washington, D.C., and testified at a personal hearing 
conducted by the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

In August 2004, the Board remanded the claims to the RO, via 
the Appeals Management Center (AMC) in Washington, D.C., for 
further development.

At the time of the August 2004 remand, the Board referred to 
the RO service connection issues raised by the veteran that 
had not been developed.  No action was taken on the claims 
while the case was in remand status.  Therefore, the issues 
of entitlement to service connection for foot rash, groin 
rash, sleep apnea and residuals of blunt force trauma to the 
head are again referred to the RO for appropriate action.

The issue of service connection for a gastrointestinal 
disorder is addressed in the REMAND portion of the decision 
below and REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  The veteran's variously diagnosed psychiatric disorders 
first manifested many years after service, and there is no 
competent medical evidence establishing that any acquired 
psychiatric disorder is causally related to service.

2.  The veteran has not been diagnosed with PTSD in 
conformance with DSM-IV criteria.

3.  The veteran's degenerative joint disease of the lumbar 
spine first manifested many years after service, and there is 
no competent medical evidence establishing that a current 
disability of the back is causally related to service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated by active service, and may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1112, 1131, 1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.304(f), 3.307(a), 3.309(a) (2006).

2.  A back disability, to include degenerative joint disease 
and scoliosis, was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.307(a), 3.309(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  The notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

An RO letter in March 2002 that preceded the initial 
adjudication substantially complied with the VCAA notice 
requirements.  This letter advised the veteran of the types 
of evidence and/or information necessary to substantiate his 
claims and the relative duties upon himself and VA in 
developing his claims, to include notice that he was 
ultimately responsible for sending the needed evidence.  An 
August 2003 Statement of the Case (SOC) cited in full the 
provisions of 38 C.F.R. § 3.159(b)(1).  Additional VCAA 
notice was sent to the veteran in August 2004 that 
specifically advised him to send in any evidence in his 
possession that pertained to his claims.  The claims were 
subsequently readjudicated in a Supplemental SOC dated in 
June 2006.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. Dec. 21, 2006).  The June 2006 SSOC provided notice on 
the downstream issues of establishing a disability rating and 
effective date of award.  See VAOPGCPREC 8-2003 (Dec. 2003).  
See also Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  
As the service connection claims are denied, there is no 
prejudice to the veteran on the timing aspect of his Dingess 
notice.  The veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and postservice VA 
treatment records from multiple VA facilities.  There are no 
private treatment records for which the veteran has both 
identified and authorized VA to obtain on his behalf.  As 
held below, the Board finds that the preponderance of the 
evidence establishes that there have not been persistent or 
recurrent symptoms of psychiatric and back disability since 
service, and that there is no competent evidence that a 
current psychiatric and/or back disorder is associated with 
an event during service.  As such, there is no duty to obtain 
medical opinion on the claims.  Wells v. Principi, 326 F. 3d. 
1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. 
App. 79, 84-86 (2006).  As further explained below, the 
record clearly establishes that the veteran has been referred 
to having PTSD based on his report of history alone, and 
there is no diagnosis of PTSD according to DSM-IV criteria.  
Medical examination to determine whether he has PTSD is not 
warranted.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
("evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent medical 
evidence.")  There is no reasonable possibility that any 
further assistance to the veteran by VA would be capable of 
substantiating his claims.


II.  Factual Basis

The veteran claim entitlement to service connection for a 
psychiatric disorder, including PTSD, mental problems, memory 
loss and alcoholism.  He also claims entitlement to service 
connection for a back disorder, including scoliosis.  
According to his statements and testimony of record, he 
served as an armorer issuing weapons and bullets during his 
peacetime service.  He was aware of soldiers injured and 
killed during training exercises, and he knew a soldier who 
had jumped off a building in Germany.  He did not, however, 
witness these events.  These events were stressful to him, 
and he began to drink alcohol to self-treat his psychiatric 
symptoms.  He denies having received any psychiatric 
treatment in service.  He performed training exercises that 
placed stress on his back, and had received treatment for a 
back strain.  He thought he had scoliosis that began in 
service, and that such scoliosis had an effect on his brain 
that may be responsible for his psychiatric symptoms.  He 
refers to having incurred a blunt trauma to the head in 
service resulting in a foreign body being lodged in his head 
(possibly a microchip).  He also refers to having been 
poisoned while working at the Post Office. 

The veteran's service medical records are negative for 
complaint, treatment or diagnosis of psychiatric or back 
symptoms.  On a medical screening examination in July 1983, 
he denied a history of recurrent medical problems and drug or 
alcohol abuse.  On his service separation examination in 
February 1985, he denied a history of symptoms such as 
"[s]wollen or painful joints," "[r]ecurrent back pain," 
"[f]requent trouble sleeping," "[d]epression or excessive 
worry," "[l]oss of memory or amnesia," "[n]ervous trouble 
of any sort," "periods of unconsciousness," or "head 
injury."  His examination resulted in "NORMAL" clinical 
evaluations of his musculoskeletal, neurologic, and 
psychiatric systems.

The veteran's available post-service medical records first 
reflect VA treatment for alcohol and drug dependence in 1999.  
A June 1999 inpatient admission included his report of a 15-
year history of alcohol abuse, and 7-year history of cocaine 
and cannabis use.  He admitted to a history of blackouts and 
delirium tremens (DT's).  He had been homeless for one year 
previously owning a condominium.  He was noted to have no 
cognitive or organic brain problems.  He underwent group 
therapy.  He was given diagnostic impressions of alcohol 
dependence, cocaine dependence and nicotine dependence.  A 
July 1999 inpatient admission for drug detoxification and 
stabilization included his history of starting to drink at 
the age of fifteen.  His discharge diagnoses were alcohol 
dependency, alcohol withdrawal, and cocaine abuse.

Subsequent VA clinical records show that his psychiatric 
symptoms were variously diagnosed as depression not otherwise 
specified (NOS), schizoaffective disorder bipolar type versus 
bipolar II, schizophrenia, probable schizotypal personality 
disorder (PD) or mild schizophrenia, major depression, 
chronic depression, simple type schizophrenia and depressive 
disorder.  His records do not reflect an Axis I diagnosis of 
PTSD.  However, he is reported to have a history (hx) of 
PTSD.  There were also impressions to rule out (R/O) 
diagnoses of dysthymic disorder and "SIMD."

A March 2002 VA clinical record recorded the veteran's belief 
having of having PTSD with bad dreams at night and 
flashbacks.  He recalled alcohol use beginning in service 
stating that one beer in Germany was the equivalent of 4 
beers in America.  His diagnostic impressions included 
depression NOS, history of alcohol dependence and history of 
PTSD.  In February 2003, he reported that he had "felt 
depressed on and off since 1995."  He expressed his belief 
that his friends had poisoned him in the early 1990's, and he 
thought his symptoms were neurologic in nature.  He denied a 
prior history of psychiatric illness other than alcohol and 
cocaine dependence.  In March 2003, he verbalized his concern 
that he was suffering from PTSD due to some trauma he 
experienced when he was "growing up," but he was not 
specific about the trauma event and was guarded about 
discussing his family life.

An April 2003 VA clinical record noted the veteran's report 
of having been diagnosed with scoliosis in the past, but he 
was very vague about the when and where of his diagnosis.  It 
was noted that he certainly did not have a severe case based 
on examination.  He also reported blunt head trauma with 
baseball bats approximately two years previous, and a 20-year 
history of depression.  X-ray examinations of the lumbar and 
thoracic spines were without significant scoliosis, although 
there were perhaps mild changes in the thoracic spine.  The 
lumbar spine demonstrated mild degenerative joint disease 
(DJD) at L5-S1.  A computerized tomography (CT) scan of the 
head showed no obvious intracranial process.

A June 2003 VA clinical record noted the veteran's request 
for repeat CT and magnetic resonance imaging (MRI) scans of 
his head based on his belief that he had something lodged in 
his head from head injuries while in the military.  He 
reported seeing dead bodies as being traumatic, but otherwise 
showed no signs of PTSD.  In July 2003, psychiatric resident 
D.M., noted that the veteran was "persistently asking for 
documentation of his psychiatric diagnosis, and I did give 
him a note stating he is being treated for Schizoaffective 
disorder and PTSD."  At that time, the Axis I diagnoses, 
signed by D.M. and the attending psychiatrist, were 
"[s]chizoaffective disorder with current depressed mood, 
auditory hallucinations, and psychosis; hx of PTSD; hx Etoh 
and cocaine abuse."

A July 2003 letter from D.M., stated that the veteran had 
been diagnosed with schizoaffective disorder and PSTD, and 
that he was currently undergoing treatment for such.

A September 2003 letter from the VA Program Manager for 
Partial Hospitalization Program (PHP) indicated that the 
veteran was being treated for schizoaffective disorder with 
occasional experience of auditory hallucinations.

A January 2004 letter from the VA Program Manager for PHP 
further indicated that the veteran felt that his 
schizoaffective disorder may have started in the military, 
and that a worsening of his symptoms was one of the reasons 
he looked for a discharge.


III.  Legal Criteria and analysis

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active peacetime military service.  38 U.S.C.A. 
§ 1131 (West 2002).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2006).

A chronic disease, such as psychosis and arthritis, which 
manifests itself to a degree of 10 percent or more within one 
year from separation from active service may be service 
connected even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2006).  
Schizophrenia and schizoaffective disorder are forms of 
psychotic disorder.  See 38 C.F.R. § 4.130, Diagnostic Codes 
9201-9211 (2006).  A personality disorder, which is not 
considered a disease or injury within the meaning of VA laws 
and regulations, is not subject to service connection.  
38 C.F.R. §§ 3.303(c), 4.9 (2006); Winn v. Brown, 8 Vet. App. 
510, 516 (1996).  

Applicable regulatory criteria provide that service 
connection for PTSD requires medical evidence of a PTSD 
diagnosis which conforms to the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., 1994 (DSM-IV), see 
38 C.F.R. § 4.125(a), a medical link between current symptoms 
and in-service stressor(s) and credible supporting evidence 
that the claimed in-service stressor(s) occurred.  38 C.F.R. 
§ 3.304(f) (2006).  

The law specifically states that "no compensation shall be 
paid if the disability is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs."  
38 U.S.C.A. § 1131 (West 2002).  However, the law permits a 
veteran to receive compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
veteran's service-connected disability.  Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001).  See 38 C.F.R. § 3.310(a) 
(2006).

In order to qualify for entitlement to compensation under 
38 U.S.C.A. § 1131, a claimant must prove the existence of 
(1) a disability and (2) that such disability has resulted 
from a disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).  The claimant bears the burden to present and 
support a claim of benefits.  38 U.S.C.A. § 5107(a) (West 
2002).  In evaluating service connection claims, the Board 
shall consider all information and lay and medical evidence 
of record.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

The veteran claims the onset of psychiatric and back symptoms 
in service, to include treatment for a back strain.  His 
service medical records, however, do not reflect any 
complaint or treatment for any psychiatric or back symptoms, 
and he specifically denied a history of such symptoms on his 
February 1985 service separation examination.  At that time, 
the examiner found his psychiatric, neurologic and 
musculoskeletal systems to be normal.  There is no documented 
treatment for any psychiatric or back symptoms until 1999 
that is nearly 14 years after his discharge from active 
service.  These records first reflect his treatment for 
alcohol and substance abuse, but later reflected a 
psychiatric disorder variously diagnosed as depression NOS, 
schizoaffective disorder bipolar type versus bipolar II, 
schizophrenia, probable schizotypal personality disorder (PD) 
or mild schizophrenia, major depression, chronic depression, 
simple type schizophrenia and depressive disorder.  He was 
also diagnosed with DJD of the lumbar spine, and there is 
equivocal evidence as to whether he has scoliosis.

The veteran claims recurrent or persistent psychiatric and 
back symptoms since service.  The Board finds, by a 
preponderance of the evidence, there has been not recurrent 
or persistent symptoms of disability since service.  In 
addition to his specific denial of such symptoms on his 
service separation examination, the veteran has been shown to 
be an unreliable historian with inconsistent reports as to 
whether his alcohol abuse began prior, during or after 
service, whether his psychiatric symptoms began in service or 
in 1995 as reported to a VA examiner in 2003, and his 
inability to describe to a VA examiner as to when and where 
his claimed scoliosis was diagnosed.  Furthermore, he denied 
a history of head trauma at the time of his service 
separation, and his claim of having microchip being implanted 
in his head is not credible.  Additionally, a lengthy time 
interval between service and the earliest clinical notation 
of a disability for which service connection is sought is, of 
itself, a factor for consideration against a finding of 
service connection.  See Maxson v. Gober, 230 F 3d 1330 (Fed. 
Cir. 2000).  His personal beliefs as to service incurrence 
holds no probative value as he does not possess the requisite 
medical training to speak to issues of medical diagnosis and 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); 38 C.F.R. § 3.159(a) (2006).

Furthermore, there is no competent evidence of record that 
any currently manifested acquired psychiatric and back 
disorders were first manifest in service or are causally 
related to event(s) in service.  The VA clinician reporting 
of the veteran's belief that his psychiatric symptoms first 
manifested in service does not constitute medical opinion in 
support of the claim.  LeShore, 8 Vet. App. at 409.  
Furthermore, it is clear from review of the clinical records 
that the veteran does not hold a PTSD diagnosis that conforms 
to DSM-IV criteria.  His clinical records only reflect 
assessments of history of PTSD based on the veteran's report 
of history alone.  The July 2003 letter from D.M., reporting 
that the veteran was being treated for schizoaffective 
disorder and PTSD, was in direct response to the veteran's 
request for such a letter in the clinical setting.  This 
resident psychologist provided an Axis I diagnosis of "hx of 
PTSD" at the time of the clinical visitation.  This letter 
constitutes a report of history that is insufficient to 
establish a diagnosis of PTSD in conformance with the 
criteria of DSM-IV.  38 C.F.R. § 4.125(a) (2006); LeShore, 8 
Vet. App. at 409.  

Based upon the above, the Board finds that the veteran's 
variously diagnosed psychiatric disorders first manifested 
many years after service, and there is no competent medical 
evidence establishing that any acquired psychiatric disorder 
is causally related to service.  The veteran has not been 
diagnosed with PTSD in conformance with DSM-IV criteria.  As 
a matter of law, his personality disorder and alcohol abuse 
are not subject to service connection on a direct basis.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303(c), 4.9 
(2006).  As discussed above, the veteran does not have a 
service-connected psychiatric disability.  So, alcohol abuse 
secondary to a psychiatric disability would not be service-
connected.  Allen, 237 F.3d 1368 (Fed. Cir. 2001).  The Board 
also finds that the veteran's degenerative joint disease of 
the lumbar spine first manifested many years after service, 
and there is no competent medical evidence establishing that 
a current disability of the back is causally related to 
service.  The benefit of the doubt rule is not for 
application as the preponderance of the evidence is against 
the claims.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. 
Cir. 2001).


ORDER

Service connection for a psychiatric disorder, including 
PTSD, mental problems, memory loss and alcoholism, is denied.

Service connection for a back disorder, including scoliosis, 
is denied.


REMAND

The veteran claims to have had recurrent gastrointestinal 
symptoms since service.  He received in-service treatment in 
April 1984 for a one-month history of abdominal pain with 
occasional diarrhea, and reported a history of periodic 
epigastric pain on his service separation examination in 
February 1985.  In an August 2004 remand, the Board directed 
that medical opinion be obtained on the question as to the 
diagnosis, date of onset, and etiology of any 
gastrointestinal disorder found to be present, and whether it 
is at least as likely as not that any currently diagnosed 
gastrointestinal disorder had its onset during active service 
or is related to any in-service disease or injury.  The 
medical opinion obtained, dated March 2006, was not directly 
responsive to the questions posed by the Board.  The RO 
initially requested an addendum opinion, but a determination 
was made that such an addendum was not necessary.  The Board 
finds that the March 2006 opinion did not comply with the 
Board's remand directives.  The case, therefore, is remanded 
for an addendum opinion.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Determine the VA facilities where the 
veteran has received treatment since August 
2004, and make arrangements to obtain his VA 
clinical records since that time.

2.  After the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been 
associated with the claims folder, send the 
veteran's claims folder to a gastrointestinal 
examiner (the March 2006 VA examiner, if 
available) for an addendum opinion.  Ask the 
examiner to state in the report if the claims 
folder was reviewed.  

The examiner is requested to provide an 
opinion as to the diagnosis, date of onset, 
and etiology of any gastrointestinal disorder 
found to be present.  The examiner shoulder 
state whether it is at least as likely as not 
that any currently diagnosed gastrointestinal 
disorder had its onset during active service 
or is related to any in-service disease or 
injury.  

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  The examiner should 
specifically discuss the significance any in-
service symptoms and treatment, to include 
the veteran's in-service treatment in April 
1984 for a one-month history of abdominal 
pain with occasional diarrhea and his report 
of periodic epigastric pain on his service 
separation examination in February 1985.

3.  Thereafter, review the claims folder and 
ensure the foregoing development has been 
conducted and completed in full.  Specific 
attention is directed to the examination 
report.  Ensure that the medical report is 
complete and in full compliance with the 
above directives.  If the report is deficient 
in any manner or fails to provide the 
specific opinion requested, it must be 
returned to the examiner for correction.  38 
C.F.R. § 4.2 (2006); see also Stegall, 11 
Vet. App. 268 (1998).

4.  Readjudicate the claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a result 
of this remand.  If any of the decisions 
remains adverse to the veteran, furnish him 
and his representative an SSOC and afford a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence or argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purpose of this REMAND is to ensure 
compliance with prior Board remand directives.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


